Per Curiam.
Plaintiffs established a prima facie case which required the defendant to come forward in defense. It was error, therefore, to dismiss at the close of plaintiffs’ case. Reversible error was also committed in the exclusion of evidence offered to show the condition of the public sidewalks in the vicinity of the accident.
It follows, therefore, that the judgment and orders appealed from should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Judgment and orders unanimously reversed and a new trial ordered, with costs to the appellants to abide the event.